           Case 1:17-cr-00243-SHS Document 383 Filed 03/07/19 Page 1 of 2
                                                                           USDC SONY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #: - - - - - + -1-----,,,..--
UNITED STATES DISTRICT COURT                                               DATE FILED:-~-++--+--
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA,                                          17-Cr-243 (SHS)

                  -against-
                                                                   ORDER
ARASH KETABCHI, ET AL.,

                                    Defendants.

---------------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

                  In an Order dated November 29, 2018 [Doc.# 356] - approximately 3-1/2 months

ago - the Court set March 27, 2019, as the date for the sentencing of the following defendants at

the following times:

                  Shahram Ketabchi            9:30 a.m.
                  William Sinclair           10:00 a.m.
                  Michael Finocchiaro        10:30 a.m.
                  Joseph McGowan             11 :00 a.m.
                  Christopher Wilson         11 :30 a.m.
                  Jack Kavner                12:00 p.m.
                  Daniel Quirk                2 :00 p.m.
                  Peter Diquarto              2:30 p.m
                  Raymond Quiles              3:00 p.m.
                  Brooke Marcus               3:30 p.m.
                  Arash Ketabchi              4:00 p.m.
                  Andrew Owimrin              4:30 p.m

                  That Order also directed that defense sentencing submissions were due by March

6 (i.e., three weeks before the sentencing date) and that the government's sentencing submis-

sions were due March 13 . As of today, only one defendant has filed his sentencing submission.

                  IT IS HEREBY ORDERED that:

                   1.      Defense submissions shall be filed by Tuesday, March 12, at the latest,

along with an explanation as to why the March 6 deadline for defense submissions was ignored

by respective counsel; and
          Case 1:17-cr-00243-SHS Document 383 Filed 03/07/19 Page 2 of 2




              2.      The government shall submit a letter setting forth its view of the relative

culpability of each defendant on or before March 13, 2019, and its responses to the defense

submissions on or before March 20, 2019.


Dated: New York, New York
       March 7, 2019




                                                -2-
